IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 99-40809
                              Summary Calendar


                        UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                     versus

                             ANTHONY CARMOUCHE,

                                                Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 1:98-CR-149-1
                         --------------------
                           February 25, 2000

Before JONES, DUHÉ, and STEWART, Circuit Judges.

PER CURIAM:1

      Anthony Carmouche has appealed the sentence which he received

upon pleading guilty of possessing lysergic acid diethylamide (LSD)

with intent to distribute it.         We AFFIRM.

      Carmouche contends that the district court clearly erred by

attributing      to   him,   as     relevant   conduct,   a   quantity   of

methamphetamine which he possessed about 17 months prior to his

commission of the offense of conviction.           The district court did

not   err   by   crediting    the     uncontradicted   statement   of    the

confidential informant that he had regularly purchased LSD from

Carmouche during the two-year period preceding the date of the

      1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
offense of conviction.    See United States v. Lokey, 945 F.2d 825,

839 (5th Cir. 1991).     Carmouche’s methamphetamine possession was

relevant conduct because it was part of the same course of conduct,

i.e., his trafficking in controlled substances.       See U.S.S.G.

§ 1B1.3(a)(2); United States v. Robins, 978 F.2d 881, 889-90 (5th

Cir. 1992).

     Carmouche contends that the district court reversibly erred by

denying him sentencing credit for acceptance of responsibility, as

provided by U.S.S.G. § 3E1.1.   The district court based its ruling

on findings that Carmouche had failed to truthfully admit the full

extent of his involvement in the offense of conviction; that he

falsely denied relevant conduct, i.e., another sale of LSD; and

that Carmouche made false representations concerning a pistol which

was in a vehicle where some of the negotiations occurred.      These

findings are amply supported by the testimony of the undercover

officer at Carmouche’s sentencing hearing, which also corroborated

relevant information provided by the confidential informant.    Such

misrepresentations disqualify a defendant from receiving credit for

acceptance of responsibility.    See United States v. Salinas, 122

F.3d 5, 7 (5th Cir. 1997).

     AFFIRMED.